 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WALTER SHANE LANGSTON,                            No. 2:16-CV-2361-JAM-DMC-P
12                       Plaintiff,
13             v.                                       ORDER
14    GAMOLY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (Doc. 1). Plaintiff alleges

19   defendants violated his Eighth Amendment rights by failing to protect him despite having

20   knowledge that he was in danger. Plaintiff also alleges a violation of his Fourteenth Amendment

21   rights.

22                  The Court is required to screen complaints brought by prisoners seeking relief

23   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

24   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

25   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

26   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

27   ///

28   ///
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                   I. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff alleges that Dr. Gamoly violated his eighth amendment rights to personal

22   safety. Specifically, Plaintiff contends on January 1, 2016 (and on prior dates), he informed Dr.

23   Gamoly that “due to a rape case, he had enemy and safety concerns and needed protect[ive]

24   custody.” Plaintiff alleges that due to Dr. Gamoly’s deliberate indifference and failure to act on

25   his concerns, Plaintiff was beaten on February 2, 2016, and February 3, 2016, resulting in damage

26   to his face and left eye. Plaintiff states he was treated for his injuries to his head and eye.
27   Plaintiff further states that his safety concerns, voiced to Dr. Gamoly, are supported by Sargent

28   Corona and CCT Brown of the Department of Corrections. Plaintiff also contends that he was
                                                         2
 1   subsequently provided “protection on sensitive need yard.” Additionally, Plaintiff states that the

 2   “defendants” have violated his Fourteenth Amendment rights.

 3

 4                                              II. ANALYSIS

 5                  Plaintiff alleges Dr. Gamoly failed to protect him despite knowing he was in

 6   imminent threat of harm. The treatment a prisoner receives in prison and the conditions under

 7   which the prisoner is confined are subject to scrutiny under the Eighth Amendment, which

 8   prohibits cruel and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993);

 9   Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and

10   idealistic concepts of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble,

11   429 U.S. 97, 102 (1976). Conditions of confinement may, however, be harsh and restrictive. See

12   Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide

13   prisoners with “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint

14   v. McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth

15   Amendment only when two requirements are met: (1) objectively, the official’s act or omission

16   must be so serious such that it results in the denial of the minimal civilized measure of life’s

17   necessities; and (2) subjectively, the prison official must have acted unnecessarily and wantonly

18   for the purpose of inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth

19   Amendment, a prison official must have a “sufficiently culpable mind.” See id.

20                  Under these principles, prison officials have a duty to take reasonable steps to
21   protect inmates from physical abuse. See Hoptowit v. Ray, 682 F.2d 1237, 1250-51 (9th Cir.

22   1982); Farmer, 511 U.S. at 833. Liability exists if: (1) objectively, the prisoner was incarcerated

23   under conditions presenting a substantial risk of serious harm; and (2) subjectively, prison

24   officials knew of and disregarded the risk. See Farmer, 511 U.S. at 837. The very obviousness of

25   the risk may suffice to establish the knowledge element. See Wallis v. Baldwin, 70 F.3d 1074,

26   1077 (9th Cir. 1995). Prison officials are not liable, however, if evidence is presented that they
27   lacked knowledge of a safety risk. See Farmer, 511 U.S. at 844. The knowledge element does

28   not require that the plaintiff prove that prison officials know for a certainty that the inmate’s
                                                         3
 1   safety is in danger, but it requires proof of more than a mere suspicion of danger. See Berg v.

 2   Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Finally, the plaintiff must show that prison

 3   officials disregarded a risk. Thus, where prison officials actually knew of a substantial risk, they

 4   are not liable if they took reasonable steps to respond to the risk, even if harm ultimately was not

 5   averted. See Farmer, 511 U.S. at 844.

 6                   Despite naming multiple defendants in his complaint, Plaintiff only alleges facts

 7   related to Dr. Gamoly. Plaintiff seems to allege Dr. Gamoly is a psychologist at the prison.

 8   Because the complaint alleges Dr. Gamoly is a physician who contracts with the prison to provide

 9   medical service, Dr. Gamoly is a proper defendant. See West v. Atkins, 487 U.S. 42, 53-54

10   (1988). However, because there are no facts related to Defendants Blackford, Roy Dollarhide,

11   Nyrene Clark, Mier, or Fox, they are not proper defendants and thus any claim against them must

12   be dismissed. If Plaintiff wishes to allege additional facts related to any defendant(s) other than

13   Dr. Gamoly, he must file an amended complaint realleging the factual allegations against Dr.

14   Gamoly and including additional factual allegations against the other defendants.

15                    In order for Plaintiff to establish the liability of a prison official for failure to

16   protect, he must demonstrate that the prison official was deliberately indifferent to serious threats

17   to his safety or to his health.   See Farmer, 511 U.S. at 834, 837. This is satisfied, at the pleading

18   stage, if Plaintiff can allege sufficient facts that (1) his conditions of incarceration objectively

19   presented a substantial risk of serious harm and (2) the prison official(s) knew of and disregarded

20   that risk. Id. The complaint here alleges the conditions of Plaintiff’s incarceration presented a
21   substantial risk to his safety because he is labeled as a rapist and targeted by other inmates. He

22   further alleges that he informed Dr. Gamoly of this fact, requested more protective confinement,

23   and was denied it. Based on this information, Plaintiff has plead sufficient fact to proceed past

24   the screening stage on his claim against Dr. Gamoly.

25   ///

26   ///
27   ///

28   ///
                                                           4
 1                                          III. CONCLUSION

 2                  Because it is possible that the deficiencies identified in this order may be cured by

 3   amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

 4   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

 5   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

 6   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

 7   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

 8   amended complaint must be complete in itself without reference to any prior pleading. See id.

 9                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

10   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

11   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

12   each named defendant is involved, and must set forth some affirmative link or connection

13   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

14   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

15                  Because the complaint appears to otherwise state cognizable claim against

16   defendant Gamoly, if no amended complaint is filed within the time allowed therefor, the court

17   will issue findings and recommendations that the remaining defendants be dismissed, as well as

18   such further orders as are necessary for service of process as to defendant Gamoly.

19                  IT IS HEREBY ORDERED that plaintiff may file a first amended complaint

20   within 30 days of the date of service of this order.
21

22

23   Dated: November 19, 2018
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        5
